FILED
                            NOT FOR PUBLICATION                             APR 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NINA MATRUNICH,                                  No. 10-16642

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01424-CMK

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Craig Kellison, Magistrate Judge, Presiding

                             Submitted April 20, 2012 **
                              San Francisco, California

Before: McKEOWN and N.R. SMITH, Circuit Judges, and BENITEZ, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
      Nina Matrunich appeals the district court’s grant of summary judgment to

the Commissioner of Social Security and denying Matrunich’s application for

supplemental security income under Title XVI of the Social Security Act. We

have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      Matrunich asserts that the ALJ: (1) erred by failing to find Matrunich’s knee

arthritis severe at step two of the evaluation process; (2) erred in not considering

knee arthritis in formulating the residual functional capacity determination; (3)

erred in rejecting the opinion of Arnold Greenberg, M.D., the treating physician;

and (4) erred in finding that Matrunich could still perform light residual functional

capacity. We disagree.

1.    Substantial evidence supports the ALJ’s determination that Matrunich’s

knee arthritis was not severe. See 20 C.F.R. §§ 404.1520(c), 404.1521(a). The x-

ray and medical evidence did not reveal an impairment that significantly limited

Matrunich’s ability to do basic work activities.

2.    Even if we were to hold that the ALJ committed legal error by finding that

the knee pain was not severe, it was harmless. See Lewis v. Astrue, 498 F.3d 909,

911 (9th Cir. 2007) (concluding any failure to list bursitis as severe at step two was

harmless error where ALJ considered the limitations posed by the bursitis at step

four). The ALJ found that Matrunich’s varicose veins and obesity were severe.


                                           2
The ALJ, by addressing Matrunich’s leg pain, necessarily incorporated the pain

that Matrunich was experiencing with her right knee into his evaluation.

3.    The ALJ did not err in rejecting the opinion of the treating physician. See

Matney on Behalf of Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992)

(“The ALJ need not accept an opinion of a physician—even a treating

physician—if it is conclusionary and brief and is unsupported by clinical

findings.”); see also Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (ALJ

did not err in rejecting various statements by treating physician because they were

internally inconsistent and not supported by any findings made by any physician,

including the treating physician). The ALJ set forth the conflicting elements and

provided specific and legitimate reasons for rejecting the treating physician’s April

2007 assessment. Dr. Greenberg’s assessment was internally inconsistent and was

further contradicted by the medical records and the evaluation of Jenna Brimmer,

M.D., who conducted a consultative physical examination of Matrunich.

4.    The ALJ provided substantial evidence in support of his residual functional

capacity finding. See 20 C.F.R. § 416.945(a)(1); see also Ryan v. Comm’r of Soc.

Sec., 528 F.3d 1194, 1199 (9th Cir. 2008). The ALJ gave a detailed explanation

regarding Matrunich’s functional capacities. The ALJ essentially adopted the




                                          3
residual functional capacity findings of Dr. Brimmer and noted evidence that

supported his findings.

      AFFIRMED.




                                         4